Title: To John Adams from Tench Coxe, 5 April 1793
From: Coxe, Tench
To: Adams, John


Sir
Philada. April 5th. 1793.

Tho I suppose that some recent arrivals in the ports at S.E. of Philadelphia will give you the conformation of the report of war between G Britain & France I do myself the honor to mention to you the foundation on which it rests here.
A Philada. ship arrived yesterday from Lisbon, when the Captn. Saw in the hands of Mr John Balkely, our principal American house, a letter from Mr. Fenwick the consul of the U.S at Bordeaux informing him that France had declared war against Britain, Holland & Russia. A British packet was missing & was supposed to be taken. Forty sail of French Vessels were fitting out with arms &ca. intended as was supposed for privateers.
From Norfolk a paper has been recd. which contains an official order of L. Greenville to M. Chairvelin  to depart from G Britain in eight days. The enclosed paper  containing it.
A letter from J. Eustatias states that the writer (a well known Merchant) had recd. advices from London of the 7th. July  by which it appeared that Mr. Chairvelin had recd. orders from the Government of France to depart from England without taking leave unless he should be immediately recd. in quality of "Minister of the French Republic" by the Court of London—
There seems to be no doubt therefore of a war between France & Britain.—
A circumstance of very great importance is often beenthe subject of private Conversations here at this  time. It is remembered by some that it was mentioned at some past time, that the U.S., either entertaining ideas of commencing hostilities against Britain to regain the ports, or apprehending that their tenureof Reports might, in some way, produce a war, instructed their minister to confer with the french Government on the subject of the Guarrantee of our possessions & of the french Islands, which the treaty of Alliance contains: or that our minister at the Court of France had in some way manner a conference on the subject of that guarrantee with the Count de Vergennes in such way as to bring up to him this Question—"If the U.S. in the course of the measures they may adopt to obtain the posts should be involved in a war with Britain will France consider herself bound by the Article of guarrantee to join in the war. It is said the answer was in the Negative. I do not mean, Sir, to affirm any thing about this important fact, but I take the liberty to ask of you confidentially or otherwise, as you may think proper, such information as you possess in relation to this story—I conclude that if there be truth in it, you must have knowledge of it in some way or another—
I think the general wish of the people in this quarter is for peace. The friends of war are not many at this time nor are they earnest. The friends of peace are very numerous, decided, in general temperate, in some instances vehement. The Presidents instructions are that no letter be sent him to be recd. later than the 15th. instant at Mount Vernon—We expect him on the 20th.
We have no news yet of Mr. Genest, but he is hourly expected—
What can be said in case of an Attack on the french Islands & a requisition to perform the obligations the french may consider as incidental to their guarrantee of men.
What will be said by Britain & Holland if we permit french privateers, with prizes taken from those nations, to be brought into our ports as the treaty of commerce seems to render probable, and if we refuse to British & Dutch privateers the same privilege, which the treaty appears to restrain us from granting to them.
Should the course of the morning produce any further intelligence, I shall not fail to add it to this letter—
With great Respect, I have the honor / to be, Sir, / your most obedient / & most humble Servant—
Tench CoxeAnother account from Lisbon says that war was declared by France at Paris on the 8th. of Feb. against Britain Russia, & Holland & that an embargo had been previously laid on all British, Russian & Dutch Vessels in the French ports—The war is considered as certain.
